Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

			     ATTATCHMENT TO ADVISORY ACTION
	Newly recited “the aqueous coating composition is free of mica” of claims 12 and 18 of after final amendments filed on August 16, 2022 would raise new issues that would require further search and consideration and thus it will not be entered.
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).
	
	As to the Argument A on pages 1-2 of the response:  
Applicant asserts that Srinivasan and Trisk teach that binders containing polyacrylic acid would typically require a low pH level to cure and thus they propose utilization of a binder system that does not use polyacrylic acid.
Applicant further states that Srinivasan teaches a SMA (styrene maleic anhydride) copolymer, not the instantly recited polyacrylic acid having carboxylic acid groups.
But, the instant specification teaches that the recited polyacrylic acid having carboxylic acid groups would encompass copolymer comprising the maleic anhydride in para/ [0015] which is also recited the rejected claim 12.
The polyacrylic acid would comprise carboxylic acid groups inherently and thus further recitation of “having carboxylic acid groups” would not necessarily be limited to the polyacrylic acid.
Thus, the SMA taught by Srinivasan would fall within scope of the recited polyacrylic acid having carboxylic acid groups of claims 1, 10 and 18.  In other words, applicant’s implication that the recited polyacrylic acid having carboxylic acid groups would be different from the SMA of Srinivasan would have no probative value. 
Thus, utilization of an alkaline pH and a pH of 8.0 taught by Srinivasan in a composition comprising polyacrylic acid of Belmares in order to prevent corrosion would have been obvious to one skilled in the art contrary to the assertion.
	Although Trisk does not teach utilization of a polymer comprising carboxylic acid groups, Trisk was cited to show that the art well-known corrosion problem of an acidic pH is known.  Further, Trisk was cited as an alternative reference (i.e. or further in view fo) and thus the rejection would be valid without Trisk.

	As to the Argument B on page 2 of the response regarding the amended claim 18:  
	Applicant asserts that newly recited “the aqueous coating composition is free of mica” would overcome the rejection since Belmares teach employing the mica.  But, the after final amendments are being denied of entry and thus the assertion would lack probative value at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 19, 2022                                               /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762